467 S.E.2d 242 (1996)
342 N.C. 890
In the Matter of The Appeal of BELKBROOME CO. from the Appraisal of Certain Real Property by the Catawba County Board of Equalization and Review for 1991.
No. 343PA95.
Supreme Court of North Carolina.
March 8, 1996.
Manning, Fulton & Skinner, PA by Michael T. Medford, for Belk-Broome Co., Raleigh, petitioner-appellee.
Patrick, Harper & Dixon by Robert Oren Eades, Hickory, for Catawba County, respondent-appellant.
PER CURIAM.
AFFIRMED.
ORR, J., did not participate in the consideration or decision of this case.